DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-8 of the amended claim set received 6/15/2022 are pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 205.
Element 213 is described within the specification as an interior cavity within the liquid fuel distributer 203 but Fig. 4 has the reference character pointed at the gas fuel channel of the transfer tube 217 outside of the liquid fuel distributer.  Element 223 is described as a gas fuel channel within the transfer tube 217 but is pointing to some other structure outside of the transfer tube.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 each recite, “…shrink fit to the shroud to create a seal to form the respective gas and liquid fuel flow channels within the shroud.”  The gas fuel flow channel and the liquid fuel flow channel lack antecedent basis.  While there are gas and liquid channels claimed, they are not gas and liquid fuel flow channels.  The amendment appears to be taken directly from the specification paragraph 0026 which says the seal forms fuel flow channels 209 and 215.  The references characters represent the claimed gas and liquid fuel distribution circuits as opposed to the claimed gas and liquid flow channels as claimed.  Therefore, the claims are directed away from that which the inventor regards as the invention.  The applicant was contacted and has informed that the recitation should recite, “…shrink fit to the shroud to create a seal to form the respective gas and liquid fuel distribution circuits within the shroud.”  The claims are examined as if the intended recitation is recited.
Claims 2-4 and 6-8 are rejected by dependency on claim 1 or 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bandaru (US 2015/0253009).
Regarding independent Claims 1 and 5, Bandaru discloses in Figs. 1-3, a fuel injector 310 for a turbomachine 100, comprising:
a fuel injector fuel distributor device, including:
a shroud (comprising 325, 351 and 382; see annotation of Fig. 3 below) defining a first interior cavity (the interior space within said shroud); 
a liquid fuel distributor 340 defining a second interior cavity and disposed within the first interior cavity such that a liquid fuel distribution circuit 335 is formed between the shroud and the liquid fuel distributor; 
a gas fuel distributor 370 disposed within the first interior cavity and at least partially within the second interior cavity such that a gas fuel distribution circuit 336 is formed between the liquid fuel distributor 340 and the gas fuel distributor 370; and 
a fuel transfer tube 320 including a liquid fuel channel 322 configured to be in fluid communication with the liquid fuel distribution circuit 335 and a gas fuel channel 321 configured to be in fluid communication with the gas fuel distribution circuit 336,

    PNG
    media_image1.png
    649
    790
    media_image1.png
    Greyscale

wherein at least one of the liquid fuel distributor, the gas fuel distributor, or the fuel transfer tube are brazed or shrink fit to the shroud (read para. 0050 with reference to Fig. 3) to create a seal to form the liquid fuel distribution circuit and the gas fuel distribution circuit (specifically the connection of the defined liquid distributer, indicated in the annotation above, to the shroud which includes a braze forming the seal between the two elements; by sealing the liquid fuel distributer within the shroud fluids are guided through the defined liquid fuel circuit radially outside of the distributer and the gas fuel circuit within the distributer).
It is noted that Bandaru discloses the above-defined liquid fuel distributer, liquid fuel distribution circuit, and liquid fuel channel as being intended to carry gaseous fuel.  However, an apparatus is defined by what a device is and not what a device does, and in this case a liquid fuel distributer and distribution circuit are structurally equivalent to a gas fuel distributer and distribution circuit.  See MPEP 2114 II..  The defined distributers, distribution circuits, and channels within the rejection above are capable of supporting either of a flow of gaseous fuel and a flow of liquid fuel.
Regarding Claims 2 and 6, Bandaru discloses wherein the liquid fuel distributor 340, the gas fuel distributor 370, and the fuel transfer tube 320 are all brazed to the shroud (comprising 325, 351 and 382, see annotation of Fig. 3 above; as shown in Figs. 2-3 all of 340, 370, and 320 are in contact with the defined shroud and paras. 0026 and 0050 state that all of the subcomponents of the fuel injector may be brazed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bandaru (US 2015/0253009) in view of Thomson (US 2009/0140073).
Regarding Claims 3 and 7, Bandaru discloses the claimed invention as discussed above wherein the gas fuel distributer 370 and the liquid fuel distributor 340 are brazed to the shroud (comprising 325, 351 and 382).  Bandaru discloses press fitting as an alternative to brazing in para. 0050 but does not disclose the gas fuel distributer 370 and the liquid fuel distributor 340 brazed and press fit to the defined shroud.
Thomson discloses a fuel injector 10 (Figs. 1-4b) intended for use in a gas turbine engine (read para. 0025).  Thomson further discloses utilizing a press fit, also known as an interference fit, in addition to brazing in order to join two fuel injector components (read, e.g., para. 0015).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Bandaru to include a press fit between the brazed components as taught by Thomson in order to increase the durability of the joints (Thomson para. 0047).
Regarding Claims 4 and 8, Bandaru in view of Thomson teaches the claimed invention as discussed above.  Bandaru further discloses wherein the gas fuel distributer 370 is press fit to the liquid fuel distributor 340 (read para. 0050 with reference to Fig. 3).

Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. Applicant submits that Bandaru fails to disclose or teach the amended limitation of, “wherein at least one of the liquid fuel distributor, the gas fuel distributor, or the fuel transfer tube are brazed or shrink fit to the shroud to create a seal to form the respective gas and liquid fuel flow channels within the shroud.”  However, Bandaru is shown to disclose the structure in question as addressed in the updated rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	/GERALD L SUNG/                                                                                 Primary Examiner, Art Unit 3741                                                                                                                       Examiner, Art Unit 3741